DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species Embodiment 1, with claims 1-3, 6, 10-12, 16-24, and 26, in the reply filed on 11/04/2020 is acknowledged.  Claims 4-5, 7-9, 13-15, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to  nonelected species embodiments, there being no allowable generic or linking claim. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL AND DISPLAY DEVICE COMPRISING CAPACITOR WITH INCREASED CAPACITANCE.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 16-23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2013/0309819 A1).
Regarding Claim 1, referring to at least Figs. 3-4 and related text, Lee teaches a display device comprising: a display panel (an array substrate having pixel regions for an LCD device) in which a plurality of gate lines (103c), a plurality of data lines (113a), and a plurality of subpixels (pixel regions) are disposed (paragraphs 36-38); a gate driver circuit (not shown) driving the plurality of gate lines (paragraph 38); and a data driver circuit (not shown) driving the plurality of data lines (paragraph 38), wherein at least one of the plurality of subpixels comprises: a first capacitor electrode (103b) (paragraph 43); a first insulating layer (107) disposed on the first capacitor electrode (paragraph 50); an active layer (109a) disposed on a portion of the first insulating layer (paragraph 43); a second insulating layer (119) disposed on the first insulating layer and the active layer (paragraph 37); and a second capacitor electrode (123d) disposed on the second insulating layer (paragraph 43), the second capacitor electrode overlapping the first capacitor electrode in an area (B) (fig. 4), wherein a first portion of the first insulating layer or of the second insulating layer has a first permittivity (paragraph 37, a first portion of 119 formed of silicon dioxide with a first permittivity of silicon dioxide), a second portion of the first insulating layer or of the second insulating layer has a second permittivity (fig. 4 and paragraph 50, a second portion of 107 formed of silicon nitride with a second permittivity of silicon nitride), the second portion overlapping a part of the area in which the first capacitor electrode and the second capacitor electrode overlap each other (fig. 4, the second portion of 107 is vertically overlapping a part of B in which 103b and 123d overlap each other), and the second permittivity is higher than the first permittivity (paragraphs 37 and 50, the second permittivity of silicon nitride is higher than the first permittivity of silicon dioxide). 
Regarding Claim 2, Lee teaches wherein a portion of the active layer is disposed in the area in which the first capacitor electrode and the second capacitor electrode overlap each other (fig. 4), and at least one of the first insulating layer and the second insulating layer comprises the second portion having the second permittivity in an area separate from an area in which the active layer is disposed (fig. 4, the second portion of 107 located in an area outside B).
Regarding Claim 3, Lee teaches wherein the first insulating layer comprises the second portion having the second permittivity in the area in which the first capacitor electrode and the second capacitor electrode overlap each other (fig. 4), and the second insulating layer comprises the first portion having the first permittivity in the area in which the first capacitor electrode and the second capacitor electrode overlap each other (fig. 4).
Regarding Claim 6, Lee teaches wherein the second portion having the second permittivity, in at least one of the first insulating layer and of the second insulating layer, has a flat top surface (fig. 4, a flat top surface of 107 at B).
Regarding Claim 16, referring to at least Figs. 3-4 and related text, Lee teaches a display device comprising: a display panel (an array substrate having pixel regions for an LCD device) including a plurality of subpixels (pixel regions), each configured to emit light (paragraphs 36-38), at least one of the plurality of subpixels including a capacitor (a capacitor at B), the capacitor comprising: a first electrode (103b) (paragraph 43); one or more insulating layers (119) having a first permittivity and disposed on the first electrode (paragraph 37, 119 having a first permittivity of silicon dioxide); an active layer (109a) (paragraph 43); and a second electrode (123d) on the one or more insulating layers and the active layer (paragraph 43), wherein the active layer is disposed in between the first electrode and the second electrode (fig. 4), and the second electrode overlaps the first electrode and the active layer (fig. 4).
Regarding Claim 17, Lee teaches further comprising one or more insulating parts (107) having a second permittivity and disposed between the first electrode and the second electrode (paragraph 50, 107 having a second permittivity of silicon nitride and disposed between 103b and 123d), the second permittivity being greater than the first permittivity (paragraphs 37 and 50, the second permittivity of silicon nitride is higher than the first permittivity of silicon dioxide).
Regarding Claim 18, Lee teaches wherein the active layer is positioned in a first portion of the capacitor (fig. 4, 109a positioned in a center portion of B), and the one or more insulating parts are positioned in a second portion of the capacitor separate from the first portion of the capacitor (fig. 4, 107 positioned in an outer portion of B sepate from the center portion of B).
Regarding Claim 19, Lee teaches wherein the one or more insulating parts includes a first insulating part and a second insulating part, on opposite sides of the one or more insulating layers (107 having side parts at regions outside B on opposite sides of 119).
Regarding Claim 20, Lee teaches wherein the one or more insulating layers comprise at least a lower insulating layer (119a) and an upper insulating layer (119b) on the lower insulating layer (paragraph 37).
Regarding Claim 21, Lee teaches wherein the active layer is between the lower insulating layer and the upper insulating layer (fig. 4, 109a at B is laterally between a right portion of 119a and a left portion of 119b).
Regarding Claim 22, Lee teaches wherein the upper insulating layer is on the one or more insulating parts and the active layer (fig. 4).
Regarding Claim 23, Lee teaches wherein the one or more insulating parts are on the lower insulating layer (fig. 4, 107 is on 119a).
Regarding Claim 26, Lee teaches wherein the at least one of the plurality of subpixels further comprises a transistor (T), a part of the active layer (109a between 113b and 113c at T) being a channel of the transistor (fig. 4 and paragraph 37).

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0372497 A1; hereinafter “Lee 497”).
Regarding Claim 10, referring to at least Figs. 1, 7-11, and related text, Lee 497 teaches a display device comprising: a display panel (180) in which a plurality of gate lines (GL), a plurality of data lines (DL), and a plurality of subpixels (pixels) are disposed (fig. 7 and paragraphs 132-139); a gate driver circuit (300) driving the plurality of gate lines (paragraph 139); and a data driver circuit (200) driving the plurality of data lines (paragraph 139), wherein at least one of the plurality of subpixels comprises an organic light-emitting diode (OLE/OLED) (paragraphs 61 and 149), a driving transistor (T1/DT) driving the organic light-emitting diode (paragraphs 36-38 and 148-150), and a capacitor (C2/STG) connected to a gate node of the driving transistor (paragraphs 46-50 and 149), and wherein at least a portion of an insulating layer (ILD1 of ILD1 and ILD2, wherein ILD1 is formed of silicon nitride) disposed between electrodes of the capacitor (GC1 and GC2 of C2) has a higher permittivity than another portion of the insulating layer (ILD2 of ILD1 and ILD2, wherein ILD2 is formed of silicon oxide) disposed on a same layer (G11) (fig. 1 and paragraphs 45-50, 156, silicon nitride has a higher permittivity than silicon oxide).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0309819 A1).
Regarding Claim 11, referring to at least Figs. 3-4 and related text, Lee teaches a display panel comprising: a substrate (101) (paragraph 37); a first capacitor electrode (103b) disposed on the substrate (paragraph 43); a first insulating layer (107) disposed on the first capacitor electrode (paragraph 50); an active layer (109a) disposed in a portion of the first insulating layer (paragraph 43); a second insulating layer (119) disposed on the first insulating layer and the active layer (37); and a second capacitor electrode (123d) disposed on the second insulating layer (paragraph 43), wherein the second capacitor electrode overlaps the first capacitor electrode in an area (B) (fig. 4), wherein a first portion of the first insulating layer or of the second insulating layer has a first permittivity (paragraph 37, a first portion of 119 formed of silicon dioxide with a first permittivity of silicon dioxide), a second portion of the first insulating layer or of the second insulating layer has a second permittivity (fig. 4 and paragraph 50, a second portion of 107 formed of silicon nitride with a second permittivity of silicon nitride), the second portion overlapping a part of the area in which the first capacitor electrode and the second capacitor electrode overlap each other (fig. 4, the second portion of 107 is vertically overlapping a part of B in which 103b and 123d overlap each other), and the second permittivity is higher than the first permittivity (paragraphs 37 and 50, the second permittivity of silicon nitride is higher than the first permittivity of silicon dioxide).
While Lee does not explicilty disclose a polyimide layer disposed on the substrate and a buffer layer disposed on the substrate, it would have been obvious to one of ordianry skill in the art to provide a plurality of layers as a set of buffer layer formed between the substrate and the display elements such as transistors and capacitors in order to prevent any display elements contamination/damges and thereby to improve reliability of the device, wherein the buffer layer is formed of polyimide-based resin such that the first layer of the buffer layer is at least formed of polyimide-based resin and the second layer of the buffer layer is formed on the first layer.  
Regarding Claim 12, Lee teaches wherein a portion of the active layer is disposed in the area in which the first capacitor electrode and the second capacitor electrode overlap each other (fig. 4), and at least one of the first insulating layer and the second insulating layer comprises the second portion having the second permittivity in an area (B) (fig. 4), the area of the second portion having the second permittivity separate from an area in which the active layer is disposed (fig. 4, the second portion of 107 located in an area outside B).

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Lee (US 2013/0309819 A1) and Lee et al. (US 2016/0372497 A1) teach the display device comprising a capacitor, a transistor, and a light emitting element as discussed above, except the additional limitation from claim 24 in combination that a top surface of the one or more insulating layers is at a same height as a top surface of the one or more insulating parts.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829